Title: From James Madison to James Simpson, 27 July 1802
From: Madison, James
To: Simpson, James


Sir,
Department of State July 27. 1802.
Since my last which was of april 20th. and went by the Adams Frigate, I have received your favors of May 13. and June 5th. & 14th. which arrived in the Essex Frigate.
It affords pleasure that the Emperor of Morocco has withdrawn his inadmissible request of passports for vessels freighted with supplies of wheat for Tripoli. In refusing to sanction such a communication with Tripoli as well as to comply with the request relating to the Tripoline vessel at Gibraltar, you pursued a plain course of duty, in which you justly counted on the approbation of the President. Your readiness to grant the usual certificates in favor of vessels bound with Morocco property for Tunis, was equally proper.
Should the certificates be perverted into a cover for an illicit trade with the enemy, it will be a just ground of subsequent complaint, but could not be refused either of right or at the present crisis particularly, in sound policy, on the mere presumption that such a use would be made of them.
My letter by the Adams informed you of the intention of the President to compliment the Emperor with one hundred gun carriages. They are now forwarded by the Ship General Greene. It is hoped that they will be found of the right sort and sizes. As far as they may fail in either of these respects, you will make the best apologies you can; and otherwise render them as acceptable as possible. The President being at his seat at present, and being myself on the point of leaving Washington, I cannot inform you with certainty whether you will receive with the Gun carriages a letter from him to the Emperor. In case he should chuse to write one, and can convey it to this place in time for the sailing of the ship Lieutenant Chauncy will be charged with it.
It is proper to inform you that Mr. Cathcart is commissioned by the President to take advantage of the impression which may be made on the Bashaw of Tripoli by a rendezvous of the American squadron before that place, by meeting him in negotiations for peace. This consideration will add force to others which will be felt by you, for studiously cultivating harmony with Morocco at so interesting a moment. Mr. Cathcart is also appointed to succeed Mr. OBrien in the Consulate at Algiers, who has long asked and is now permitted to retire.
As soon as I can have an interview with the Secy. of the Treasury who is at present not in Washington I will propose to him an arrangement for lodging a fund for your salary in London as you wish. With sentiments &ca.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). Another copy of the letter, printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:207–8, is dated 22 July 1802.


